        Case 1:18-cv-00993-RA-SLC Document 121 Filed 10/29/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANNAMARIE TROMBETTA,

                              Plaintiff,
                                                        CIVIL ACTION NO.: 18 Civ. 993 (RA) (SLC)
        against
                                                         ORDER DENYING MOTION FOR BOND
                                                               WITHOUT PREJUDICE
NORB NOVOCIN, et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

                                     I.      INTRODUCTION

        In this action, pro se Plaintiff Annamarie Trombetta, an artist, brings several federal and

state claims against Defendants for purportedly advertising and selling online a low-quality work

that was misattributed to her, causing damages. (See ECF No. 36). Plaintiff asserts claims against

Defendants Norb Novocin, Marie Novocin and Estate Actions, Inc., (collectively, “Moving

Defendants”) as well as William Seippel and WorthPoint Corporation (“WorthPoint Defendants).

(Id.)

        This case now comes before the Court on Moving Defendants’ application for an order

requiring Plaintiff to post a security bond of $20,000 for their incurred and anticipated costs and

attorneys’ fees in this action (“Bond Motion”). (See ECF Nos. 54–58).

        For the reasons that follow, the Bond Motion is DENIED without prejudice.

                                      II.    BACKGROUND

        The factual background of this case has been set forth in detail in the decisions of The

Honorable Ronnie Abrams, United States District Judge, granting in part and denying in part the
          Case 1:18-cv-00993-RA-SLC Document 121 Filed 10/29/20 Page 2 of 7




Moving Defendants’ motion to dismiss Plaintiff’s original Complaint, Trombetta v. Novocin, 414

F. Supp. 3d 625, 628 (S.D.N.Y. 2019), 1 and the undersigned concerning Plaintiff’s subsequent

motion to amend the complaint. (ECF No. 40). 2 Following these decisions, Plaintiff’s surviving

claims include: (i) Visual Artists Rights Act (“VARA”) and direct copyright infringement claims

against the Moving Defendants; (ii) contributory copyright infringement claims against the

WorthPoint Defendants; and (iii) claims under the Digital Millennium Copyright Act (“DMCA”)

against both the Moving and the WorthPoint Defendants. (ECF No. 40 at 13).

           On June 26, 2020, Moving Defendants filed the Bond Motion. (ECF Nos. 54–58). Plaintiff

opposed the Bond Motion on July 13, 2020 (ECF Nos. 72–75); Moving Defendants replied on

July 21, 2020 (ECF Nos. 82–84); and on August 7, 2020, Plaintiff submitted a “second response to

[Defense counsel’s] declaration for plaintiff to post a bond,” which the Court construes as a sur-

reply. (ECF No. 96).

           Also pending before Judge Abrams are WorthPoint Defendants’ Motion to Dismiss (ECF

No. 60) and WorthPoint Defendants’ Motion to Quash and Motion to Strike (ECF Nos. 107–08).

Because the Motion to Quash and Motion to Strike are “intertwined” with the Motion to Dismiss,

they will be decided together. (ECF No. 110).

                                               III.     DISCUSSION

           A.       Legal Standard

           Rule 54.2 of the Local Rules of the United States District Courts for the Southern and

Eastern Districts of New York (“Local Rule 54.2”) permits the Court to order any party to file “an




1
    At the time, Moving Defendants were the only defendants. See 414 F. Supp. 3d at 628.
2
    In that decision, Moving Defendants were referred to as the “EAI Defendants.” (ECF No. 40 at 1).

                                                           2
       Case 1:18-cv-00993-RA-SLC Document 121 Filed 10/29/20 Page 3 of 7




original bond for costs or additional security for costs in such an amount and so conditioned as it

may designate.” “Courts have broad discretion in deciding whether a party should be required

to post such a bond.” Khaldei v. Kaspiev, No. 10 Civ. 8328 (JFK) (GWG), 2014 WL 7373383, at *1

(S.D.N.Y. Dec. 30, 2014) (citing Beautiful Jewellers Private Ltd. v. Tiffany & Co., No. 06 Civ. 3085

(KMW) (FM) 2008 WL 2876508, at *2 (S.D.N.Y. Jul. 21, 2008); see also Zlozower v. Highsnobiety

Inc., No. 18 Civ. 1120 (GDB) (BCM) (ECF No. 39) (S.D.N.Y. Nov. 6, 2018).

        Under Local Rule 54.2, factors for the Court to consider in determining whether to impose

a bond include: “[1] the financial condition and ability to pay of the party at issue; [2] whether

that party is a non-resident or foreign corporation; [3] the merits of the underlying claims; [4] the

extent and scope of discovery; [5] the legal costs expected to be incurred; and [6] compliance

with past court orders.” Selletti v. Carey, 173 F.R.D. 96, 100–01 (S.D.N.Y. 1997) (internal citations

omitted).

        B.       Application

        Moving Defendants argue that the merits of the underlying claims, their expected legal

costs to be incurred and Plaintiff’s noncompliance with past Court orders justify imposing a bond.

(ECF No. 55 at 10). 3 In Moving Defendants’ reply, they add the extent and scope of discovery as

an additional factor justifying a bond. (ECF No. 82 at 3–4).

        In opposing the Bond Motion, Plaintiff emphasizes that the merits of the claims favor her,

highlights her damages, disputes that she has been noncompliant with Court orders, and argues

that Moving Defendants’ purported legal fees are inflated. (See ECF No. 75 at 1–3, 10–14).




3
 Citations to the parties’ written submissions are to the ECF page number at the top of the page rather than the
documents’ page numbers at the bottom.

                                                       3
       Case 1:18-cv-00993-RA-SLC Document 121 Filed 10/29/20 Page 4 of 7




Plaintiff also submits three separate responses to Moving Defendants’ declarations in support of

the Bond Motion, responding to the factual assertions therein. (See ECF Nos. 72–74).

               1.     Merits of the underlying claims

       Moving Defendants refer to Plaintiff’s lawsuit as “ill-conceived.” (ECF No. 55 at 10).

Plaintiff, who is pro se, has, however, pled at least some claims that survived a motion to dismiss

(see Trombetta, 414 F. Supp. 3d at 634) and a contested motion to amend. (See ECF No. 40 at

13). While Moving Defendants dispute that Plaintiff sustained any damages and emphasize that

certain categories of damages may be unavailable, the possibility that she could prevail at least

on the issue of liability has not yet been foreclosed. (See ECF No. 55 at 9). Compare Selletti, 173

F.R.D. at 97–98, 102 (imposing $50,000 bond in “questionable” copyright action by a former

bodyguard whose allegations — that he actually composed defendant Mariah Carey’s hit song

“Hero” — were “speculative at best”). Accordingly, this factor does not support the imposition

of a bond.

               2.     Expected legal costs

       Moving Defendants argue that Plaintiff’s “numerous and lengthy filings” increase their

legal costs, asserting that her “repetitive and disjointed” arguments force them to “sift through

those filings and piece together any relevant arguments that warrant a response.” (ECF No. 82

at 3). Other than reviewing and responding to Plaintiff’s filings, Moving Defendants do not

further describe how Plaintiff’s acts unnecessarily increase their fees, nor do Moving Defendants

specify their expected fees, other than by describing their accrued fees as “significant.” (ECF No.

55 at 10).

       Given that Moving Defendants do not at this time specify or estimate their fees, this factor


                                                4
       Case 1:18-cv-00993-RA-SLC Document 121 Filed 10/29/20 Page 5 of 7




is not sufficient to warrant the imposition of a bond on Plaintiff, notwithstanding Moving

Defendants’ assertion (ECF No. 55 at 11) that Plaintiff may in due course be required to pay their

attorneys’ fees. See Zlozower, No. 18 Civ. 1120 (GDB) (BCM) (ECF No. 39, Nov. 6, 2018) (declining

to impose a bond on a plaintiff who declined “a generous Rule 68 offer” and whom defendant

argued could become liable for attorneys’ fees).

               3.      Extent and scope of discovery

       As to the extent and scope of discovery, Moving Defendants argue that “Plaintiff’s pre-

mature discovery requests are unnecessarily broad.” (ECF No. 82 at 3). Accepted as true, this

factor does not warrant the imposition of a bond, because “discovery in this case is ‘perhaps

extensive [but] not particularly unusual in its magnitude.’” Khaldei, 2014 WL 7373383, at *1

(declining to impose a bond where “significant” costs included multiple party and non-party

depositions) (quoting RLS Assocs., LLC v. United Bank of Kuwait PLC, No. 01 Civ. 1290 (CSH), 2005

WL 578917 at *1 (S.D.N.Y. Mar. 11, 2005)). Given that there is only a single plaintiff and two

groups of defendants, and Plaintiff’s claims involve a narrow set of events, discovery in this action

is not likely to be complex or extended. Of course, the Court will exercise careful oversight help

the parties focus their discovery requests and resolve promptly any disputes.

               4.      Compliance with past court orders
       Moving Defendants argue that Plaintiff “ignore[d] the clear directions of the Court, which

were provided to her verbally and in writing[],” by filing a Proposed Amended Complaint that

included previously dismissed claims that should have been excluded. (ECF No. 55 at 15–16). In

their reply, Moving Defendants add that Plaintiff has violated the Court’s instruction to only

contact the Court through the Pro Se Intake Office, not directly by email. (ECF No. 82 at 3–4).


                                                 5
       Case 1:18-cv-00993-RA-SLC Document 121 Filed 10/29/20 Page 6 of 7




       These transgressions of Court instructions by an unrepresented pro se plaintiff stand in

contrast to the repeated, willful violations of court orders that other courts have found

warranted the imposition of a bond. For instance, several of the cases cited by Moving

Defendants where bonds were imposed concern an attorney with a documented history violating

court orders. See Mango v. Democracy Now! Prods., Inc., No. 18 Civ. 10588 (DLC), 2019 WL

3325842, at *6 (S.D.N.Y. July 24, 2019) (imposing a second bond, of $50,000, on plaintiff’s

counsel, and recognizing that counsel “was described as ‘earn[ing] the dubious distinction of

being a regular target of sanctions-related motions and orders.’”) (quoting Rice v. NBCUniversal

Media, LLC, No. 19 Civ. 447 (JMF), 2019 WL 3000808, at *1 (S.D.N.Y. July 10, 2019); Leibowitz v.

Galore Media, Inc., No. 18 Civ. 2626 (RA) (HBP), 2018 WL 4519208 at *4 (S.D.N.Y. Sept. 20, 2018)

(denying reconsideration of order imposing $10,000 bond, which was predicated in part on

recognition that “Judges in this District have held, relying solely on plaintiff’s counsel’s record . .

. that ‘imposition of a bond is entirely appropriate.’”) (citing Reynolds v. Hearst Commc’ns, Inc.,

No. 17 Civ. 6720 (DLC), 2018 WL 1229840, at *4 (S.D.N.Y. Mar. 3, 2018)); Cruz v. Am. Broad. Cos.,

Inc., No. 17 Civ. 8794 (LAK), 2017 WL 5665657, at *1 (S.D.N.Y. Nov. 17, 2017) (order to show

cause as to why a bond should not be imposed given the court’s “serious questions” about the

merits of plaintiff’s case, evident from the “face of the complaint”). Similarly, in Selletti, along

with imposing a bond, the court sanctioned the party $5,000 for “repeatedly and wilfully violating

[the court’s] discovery orders.” 173 F.R.D. at 103. None of the behavior described in these cases

has occurred in this action.

       Weighing the four relevant factors, and in the Court’s “broad discretion,” Khaldei, 2014

WL 7373383 at * 1, the Court accordingly declines to impose a bond on Plaintiff.


                                                  6
         Case 1:18-cv-00993-RA-SLC Document 121 Filed 10/29/20 Page 7 of 7




                                       IV.     CONCLUSION

         For the reasons set forth above, the Bond Motion is DENIED without prejudice.

         The Clerk of Court is respectfully directed to close ECF No. 54 and to mail a copy of this

Order to Plaintiff at the address below.


Dated:          New York, New York
                October 29, 2020

                                                      SO ORDERED




Mail To:        Annamarie Trombetta
                175 East 96th Street
                Apt. 12R
                New York, New York 10128




                                                 7
